Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (US 2019/0105736)
With regard to claim 1, OH teaches a laser etching apparatus (FIG. 4) comprising: a light source 
(laser, FIG. 4)  to emit a first laser beam; and a scanner (14) to radiate a second laser beam upon an object along a circular path (“referring to FIGS. 5 and 6, the laser beams L1 to Ln may be uniformly moved by the scanner 14 in the X-axis direction without stopping. While moved, the laser beams L1 to Ln may pass the areas of the pattern holes 121, and as illustrated in FIG. 6, the laser beam L1 may spirally circle once from a point 1 to a point 9 in the area of each pattern hole 121”, para. [0049]; FIG. 5 & 6), the second laser beam having a second energy profile different from the first energy profile beam (“a third fine adjustment target may be the power of the laser beams, and in the present embodiment, power of the laser beams may be maintained to a certain degree. That is, when the pattern holes 121 decrease in size, power of laser beams may decrease instead of decreasing the number of irradiations, but in the present disclosure, the power is maintained to a certain level, and the number of irradiations may decrease.The tuner 11 may adjusts the fine movement path, the number of irradiations, and the power of the laser beams.”, para. [0051]-[0052].
	OH does not explicitly recite the limitation “a first energy profile”; however, it is submitted that as the tuner 11 is described as adjusting the power of the received laser beam as detailed above, it is submitted that before the effective date of the claimed invention one of ordinary skill would have understood that a first energy profile is present in the laser beam of FIG. 4 prior to entering the tuner 11, and a second energy profile would be present in the laser beam(s) which exit the tuner 11.   
With regard to claim 7, OH teaches the circular path comprises an annular shape (“referring to FIGS. 5 and 6, the laser beams L1 to Ln may be uniformly moved by the scanner 14 in the X-axis direction without stopping. While moved, the laser beams L1 to Ln may pass the areas of the pattern holes 121, and as illustrated in FIG. 6, the laser beam L1 may spirally circle once from a point 1 to a point 9 in the area of each pattern hole 121”, para. [0049]; FIG. 5 & 6).
With regard to claim 8, OH teaches the scanner comprises a light-transmitting lens, and a size of the laser beam varies with a numerical aperture of the light-transmitting lens (“a scanner 14 that scans the laser beams onto the mask substrate 120 in an X-axis direction of FIG. 3, a telecentric F-θ lens 15 that adjusts incidence angles of the laser beams to allow the laser beams to be perpendicularly incident to the mask substrate 120, and the like”, para. [0043]).
With regard to claim 9, OH teaches the scanner comprises a pair of wedge lenses configured to rotate in a path of the laser beam and define the circular path (“the scanner comprises any one of a Galvano mirror and a polygon mirror” cl. 20).
With regard to claim 10, OH teaches the object comprises a display area of the display panel (“A process of forming the pattern holes 121 of the deposition mask 120 that may form the organic light-emitting display apparatus will be described with reference to FIGS. 3, 4, and 7A to 7D”, para. [0062]).
With regard to claim 11, OH teaches A laser etching method (FIG. 4) comprising the steps of: preparing and drilling a hole in a display panel (“A process of forming the pattern holes 121 of the deposition mask 120 that may form the organic light-emitting display apparatus will be described with reference to FIGS. 3, 4, and 7A to 7D”, para. [0062]), wherein the drilling of a hole comprises: emitting a first laser beam from a light source (laser, FIG. 4); and radiating a second laser beam upon the display panel along a circular path  (“referring to FIGS. 5 and 6, the laser beams L1 to Ln may be uniformly moved by the scanner 14 in the X-axis direction without stopping. While moved, the laser beams L1 to Ln may pass the areas of the pattern holes 121, and as illustrated in FIG. 6, the laser beam L1 may spirally circle once from a point 1 to a point 9 in the area of each pattern hole 121”, para. [0049]; FIG. 5 & 6), the second laser beam having a energy profile different from that of the first laser beam (“a third fine adjustment target may be the power of the laser beams, and in the present embodiment, power of the laser beams may be maintained to a certain degree. That is, when the pattern holes 121 decrease in size, power of laser beams may decrease instead of decreasing the number of irradiations, but in the present disclosure, the power is maintained to a certain level, and the number of irradiations may decrease.The tuner 11 may adjusts the fine movement path, the number of irradiations, and the power of the laser beams.”, para. [0051]-[0052].
OH does not explicitly recite the limitation “a first energy profile” or “a second energy profile”; however, it is submitted that as the tuner 11 is described as adjusting the power of the received laser beam as detailed above, it is submitted that before the effective date of the claimed invention one of ordinary skill would have understood that a first energy profile is present in the laser beam of FIG. 4 prior to entering the tuner 11, and a second energy profile would be present in the laser beam(s) which exit the tuner 11.   
With regard to claim 13, OH teaches the second laser beam is rotated in the circular path defined by the scanner 14 (“referring to FIGS. 5 and 6, the laser beams L1 to Ln may be uniformly moved by the scanner 14 in the X-axis direction without stopping. While moved, the laser beams L1 to Ln may pass the areas of the pattern holes 121, and as illustrated in FIG. 6, the laser beam L1 may spirally circle once from a point 1 to a point 9 in the area of each pattern hole 121”, para. [0049]; FIG. 5 & 6).
With regard to claim 14, OH teaches the second laser beam is rotated along the circular path in a direction substantially parallel with a radius of the circular path (“referring to FIGS. 5 and 6, the laser beams L1 to Ln may be uniformly moved by the scanner 14 in the X-axis direction without stopping. While moved, the laser beams L1 to Ln may pass the areas of the pattern holes 121, and as illustrated in FIG. 6, the laser beam L1 may spirally circle once from a point 1 to a point 9 in the area of each pattern hole 121”, para. [0049]; FIG. 5 & 6).
With regard to claim 17, OH teaches the circular path comprises an annular shape (“referring to FIGS. 5 and 6, the laser beams L1 to Ln may be uniformly moved by the scanner 14 in the X-axis direction without stopping. While moved, the laser beams L1 to Ln may pass the areas of the pattern holes 121, and as illustrated in FIG. 6, the laser beam L1 may spirally circle once from a point 1 to a point 9 in the area of each pattern hole 121”, para. [0049]; FIG. 5 & 6).
With regard to claim 18, OH teaches the scanner comprises a light-transmitting lens, and a size of the laser beam varies with a numerical aperture of the light-transmitting lens (“a scanner 14 that scans the laser beams onto the mask substrate 120 in an X-axis direction of FIG. 3, a telecentric F-θ lens 15 that adjusts incidence angles of the laser beams to allow the laser beams to be perpendicularly incident to the mask substrate 120, and the like”, para. [0043]).
With regard to claim 19, OH teaches the scanner comprises a pair of wedge lenses configured to rotate in a path of the laser beam and define the circular path (“the scanner comprises any one of a Galvano mirror and a polygon mirror” cl. 20).
With regard to claim 20, OH teaches the hole is drilled in a display area of the display panel.
(“A process of forming the pattern holes 121 of the deposition mask 120 that may form the organic light-emitting display apparatus will be described with reference to FIGS. 3, 4, and 7A to 7D”, para. [0062]).
Claims 2-6, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (US 2019/0105736) in view of Tanaka (US 20090127477)
With regard to claim 2, OH teaches a laser etching apparatus (FIG. 4) comprising: a light source 
(laser, FIG. 4)  to emit a first laser beam; and a scanner (14) to radiate a second laser beam upon an object along a circular path (“referring to FIGS. 5 and 6, the laser beams L1 to Ln may be uniformly moved by the scanner 14 in the X-axis direction without stopping. While moved, the laser beams L1 to Ln may pass the areas of the pattern holes 121, and as illustrated in FIG. 6, the laser beam L1 may spirally circle once from a point 1 to a point 9 in the area of each pattern hole 121”, para. [0049]; FIG. 5 & 6), the second laser beam having a second energy profile different from the first energy profile beam (“a third fine adjustment target may be the power of the laser beams, and in the present embodiment, power of the laser beams may be maintained to a certain degree. That is, when the pattern holes 121 decrease in size, power of laser beams may decrease instead of decreasing the number of irradiations, but in the present disclosure, the power is maintained to a certain level, and the number of irradiations may decrease.The tuner 11 may adjusts the fine movement path, the number of irradiations, and the power of the laser beams.”, para. [0051]-[0052].
	OH does not explicitly recite the limitation “a first energy profile”; however, it is submitted that as the tuner 11 is described as adjusting the power of the received laser beam as detailed above, it is submitted that before the effective date of the claimed invention one of ordinary skill would have understood that a first energy profile is present in the laser beam of FIG. 4 prior to entering the tuner 11, and a second energy profile would be present in the laser beam(s) which exit the tuner 11.   
OH does not teach a diffraction optical device arranged between the light source and the scanner to convert the first laser beam to the second laser beam, the second laser beam having a linear beam profile.   However, Tanaka teaches a diffractive optical element 102 (FIG. 1) which is is situated between a laser oscillator 101 and a mirror 106 (FIG. 1) in which by passing through the diffractive optical element 102, the cross section of the laser beam can have a linear, square, or elliptical shape as well as the intensity distribution of the laser beam is homogenized (para. [0065]).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the OH reference, to include a diffraction optical device, as suggested and taught by Tanaka, for the purpose of providing a desired laser beam distribution (para. [0065]).   
With regard to claim 3, Tanaka teaches the second laser beam emanates from the diffraction optical device 102, and OH teaches a laser is rotatable in the circular path defined by the scanner 14 (“referring to FIGS. 5 and 6, the laser beams L1 to Ln may be uniformly moved by the scanner 14 in the X-axis direction without stopping. While moved, the laser beams L1 to Ln may pass the areas of the pattern holes 121, and as illustrated in FIG. 6, the laser beam L1 may spirally circle once from a point 1 to a point 9 in the area of each pattern hole 121”, para. [0049]; FIG. 5 & 6).
With regard to claim 4, OH teaches the second laser beam is rotatable along the circular path in a direction generally parallel with a radius of the circular trace (“referring to FIGS. 5 and 6, the laser beams L1 to Ln may be uniformly moved by the scanner 14 in the X-axis direction without stopping. While moved, the laser beams L1 to Ln may pass the areas of the pattern holes 121, and as illustrated in FIG. 6, the laser beam L1 may spirally circle once from a point 1 to a point 9 in the area of each pattern hole 121”, para. [0049]; FIG. 5 & 6).
With regard to claim 5, Tanaka teaches the second laser beam has a rectangular shaped cross section (“as long as sufficient annealing can be conducted to the irradiation object, the laser beam may be shaped into a rectangular or planar spot”, para. [0006]).
With regard to claim 6, with regard to the limitation of the second laser beam has a trapezoidal shaped cross section, it is submitted that such a change in shape is not critical to the invention and/or provide unexpected results as the invention (e.g., see claim 5) of the instant application indicates that various laser beam shapes may be employed, and furthermore, Tanaka teaches that the diffractive optical element 102 may shape a laser beam to have a linear, square, or elliptical shape (para. [0066]).
With regard to claim 12, OH teaches A laser etching method (FIG. 4) comprising the steps of: preparing and drilling a hole in a display panel (“A process of forming the pattern holes 121 of the deposition mask 120 that may form the organic light-emitting display apparatus will be described with reference to FIGS. 3, 4, and 7A to 7D”, para. [0062]), wherein the drilling of a hole comprises: emitting a first laser beam from a light source (laser, FIG. 4); and radiating a second laser beam upon the display panel along a circular path  (“referring to FIGS. 5 and 6, the laser beams L1 to Ln may be uniformly moved by the scanner 14 in the X-axis direction without stopping. While moved, the laser beams L1 to Ln may pass the areas of the pattern holes 121, and as illustrated in FIG. 6, the laser beam L1 may spirally circle once from a point 1 to a point 9 in the area of each pattern hole 121”, para. [0049]; FIG. 5 & 6), the second laser beam having a energy profile different from that of the first laser beam (“a third fine adjustment target may be the power of the laser beams, and in the present embodiment, power of the laser beams may be maintained to a certain degree. That is, when the pattern holes 121 decrease in size, power of laser beams may decrease instead of decreasing the number of irradiations, but in the present disclosure, the power is maintained to a certain level, and the number of irradiations may decrease.The tuner 11 may adjusts the fine movement path, the number of irradiations, and the power of the laser beams.”, para. [0051]-[0052].
OH does not explicitly recite the limitation “a first energy profile” or “a second energy profile”; however, it is submitted that as the tuner 11 is described as adjusting the power of the received laser beam as detailed above, it is submitted that before the effective date of the claimed invention one of ordinary skill would have understood that a first energy profile is present in the laser beam of FIG. 4 prior to entering the tuner 11, and a second energy profile would be present in the laser beam(s) which exit the tuner 11.   
Oh does not explicitly teach before radiating the first laser beam emitted from the light source to the display panel, converting the first laser beam to the second laser beam, the second laser beam having a linear beam profile defined by a diffraction optical device; however, Tanaka teaches a diffractive optical element 102 (FIG. 1) which is is situated between a laser oscillator 101 and a mirror 106 (FIG. 1) in which by passing through the diffractive optical element 102, the cross section of the laser beam can have a linear, square, or elliptical shape as well as the intensity distribution of the laser beam is homogenized (para. [0065]).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the OH reference, to include a diffraction optical device, as suggested and taught by Tanaka, for the purpose of providing a desired laser beam distribution (para. [0065]).   
With regard to claim 15, Tanaka teaches the second laser beam has a rectangular shaped cross section (“as long as sufficient annealing can be conducted to the irradiation object, the laser beam may be shaped into a rectangular or planar spot”, para. [0006]).
With regard to claim 16, with regard to the limitation of the second laser beam has a trapezoidal shaped cross section, it is submitted that such a change in shape is not critical to the invention and/or provide unexpected results as the invention (e.g., see claim 5) of the instant application indicates that various laser beam shapes may be employed, and furthermore, Tanaka teaches that the diffractive optical element 102 may shape a laser beam to have a linear, square, or elliptical shape (para. [0066]).

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761